Citation Nr: 1419326	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability secondary to service-connected right ankle disability.

3.  Entitlement to an increased rating for capsulitis of the right ankle with chronic strain of the calcaneofibular ligament, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing via videoconference in November 2013.  A transcript of the hearing is of record.  

In a May 2010 rating decision, the RO denied a total disability rating based on individual unemployability (TDIU).  At the hearing, the Veteran testified that he is employed.  Thus, the issue of TDIU has not been raised since it was separately adjudicated.  

The issues of service connection for a left ankle disability and increased ratings  for the right ankle disability and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 2007 rating decision, service connection for a left ankle disability was denied. 

2.  The evidence received since the October 2007 rating decision regarding service connection for a left foot ankle disability is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2007 rating decision, service connection for a left ankle disability was denied, based on a finding that a left ankle disability was not shown during service and that there was no evidence of a current left ankle disability.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 

The evidence of record associated with the claim file since the October 2007 rating decision includes an October 2009 private report reflecting osteoarthritis of the left ankle, a gait dysfunction, and pain in the ankle consistent with sequelae of the original 1947 trauma, and a direct consequence of the 1947 left ankle fracture during service.  For the purpose of reopening the claim, the credibility of the evidence is presumed. 

The evidence is new and material.  Reopening is warranted.


ORDER

New and material evidence has been presented and the claim for service connection for a left ankle disability is reopened.  


REMAND

The Veteran asserts entitlement to service connection for a left ankle disability.  An October 2009 private report reflecting osteoarthritis of the left ankle notes a gait dysfunction, and pain in the ankle consistent with sequelae of a left ankle fracture during service in 1947.  A VA examination is warranted.

In view of the Veteran's testimony to the effect that the service-connected disabilities on appeal are worse since the last VA examinations in January 2010, the Veteran is to be afforded contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected capsulitis of the right ankle with chronic strain of the calcaneofibular ligament, and degenerative disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA ankle examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left ankle disability, to include osteoarthritis, is related to service or caused or aggravated by the service-connected right ankle disability.  

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

The examiner must also provide an opinion as to the nature and severity of the service-connected right ankle capsulitis with chronic strain of the calcaneofibular ligament.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to conduct all indicated tests.  

The examiner is to conduct all necessary tests, including range of motion, to determine the nature and severity of the service-connected degenerative disc disease of the lumbar spine.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that an  opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


